Name: Council Decision (CFSP) 2015/2310 of 10 December 2015 amending Decision 2013/189/CFSP establishing a European Security and Defence College
 Type: Decision
 Subject Matter: teaching;  European construction;  EU institutions and European civil service;  defence;  EU finance;  international security;  employment
 Date Published: 2015-12-11

 11.12.2015 EN Official Journal of the European Union L 326/64 COUNCIL DECISION (CFSP) 2015/2310 of 10 December 2015 amending Decision 2013/189/CFSP establishing a European Security and Defence College THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 42(4) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 April 2013, the Council adopted Decision 2013/189/CFSP establishing a European Security and Defence College (1). (2) On 22 July 2014, the Council adopted Decision 2014/491/CFSP amending Decision 2013/189/CFSP (2). (3) Decision 2013/189/CFSP, as amended by Decision 2014/491/CFSP, provides for a financial reference amount for the first 12 months from 1 August 2013 to 31 July 2014 and for the subsequent period from 1 August 2014 to 31 December 2015. (4) On 25 March 2014 the Steering Committee established by Decision 2013/189/CFSP agreed that the period of the financing agreement should be aligned with the annual accounting period, running from 1 January to 31 December, so as to require only one set of accounts from 2016 onwards. (5) A new financial reference amount for the period from 1 January 2016 to 31 December 2016 should therefore be established. (6) Decision 2013/189/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 16(2) of Decision 2013/189/CFSP is replaced by the following: 2. The financial reference amount intended to cover the expenditure of the ESDC during the first 12 months after the conclusion of the financing agreement referred to in paragraph 3 shall be EUR 535 000. The financial reference amount intended to cover the expenditure of the ESDC during the period from 1 August 2014 to 31 December 2015 shall be EUR 756 000. The financial reference amount intended to cover the expenditure of the ESDC during the period from 1 January 2016 to 31 December 2016 shall be EUR 630 000. The financial reference amounts intended to cover the expenditure of the ESDC for subsequent periods shall be decided by the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 December 2015. For the Council The President F. BAUSCH (1) Council Decision 2013/189/CFSP of 22 April 2013 establishing a European Security and Defence College (ESDC) and repealing Joint Action 2008/550/CFSP (OJ L 112, 24.4.2013, p. 22). (2) Council Decision 2014/491/CFSP of 22 July 2014 amending Decision 2013/189/CFSP establishing a European Security and Defence College (ESDC) (OJ L 218, 24.7.2014, p. 6).